   Case 3:19-mj-01555-DEA Document 1 Filed 09/04/19 Page 1 of 3 PageID: 1



                                                                       h.
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY                        51P 04 2019


UNITED STATES OF AMERICA                   :     Mag No. 19-1555

           V.

JEFFREY A. MULCAHY                         :     CRIMINAL COMPLAINT



      I, Michael Klubek, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

                             SEE ATrACHMENT A

       I further state that I am a United States Park Ranger with the United
States National Park Service, and that this Complaint is based on the following
facts:

                             SEE ATTACHMENT B

continued on the attached page and made a part hereof.




                                        Michael Klubek, U.S. Park Ranger
                                        United States National Park Service



Sworn w before me and subscribed in my presence,
September 4, 2019, at Trenton, New Jersey



Honorable Douglas E. Arpert
United States Magistrate Judge         Signature of udici    Officer
   Case 3:19-mj-01555-DEA Document 1 Filed 09/04/19 Page 2 of 3 PageID: 2



                                 ATTACHMENT A

     On or about September 2, 2019, in Warren County, in the District of
New Jersey, and elsewhere, the defendant,

                             JEFFREY A. MULCAHY,

within the special maritime and territorial jurisdiction of the United States, did
assault Victim 1 with a dangerous weapon, with intent to do bodily harm,

      In violation of Title 18, United States Code, Section 1 13(a)(3).
   Case 3:19-mj-01555-DEA Document 1 Filed 09/04/19 Page 3 of 3 PageID: 3



                                ATTACHMENT B

       I, Michael Klubek, am a United States Park Police Officer with the United
States Park Police (“USPP”). I have knowledge of the following facts based upon
both my investigation and discussions with other law enforcement personnel and
others. Because this affidavit is being submitted for the sole purpose of
establishing probable cause to support the issuance of a complaint, I have not
included each and every fact known to the government concerning this matter.
Where statements of others are set forth herein, these statements are related in
substance and in part. Where I assert that an event took place on a particular
date, I am asserting that it took place on or about the date alleged.

      1.     On or about September 2, 2019, two individuals referred to herein
as “Victim 1” and “Victim 2” were swimming in the Delaware River in or around
the Kittatinny Point area of the Delaware Water Gap in Warren County, New
Jersey.   While swimming that afternoon, an individual later identified as
defendant JEFFREY A. MULCAHY approached Victims 1 and 2 and began
speaking to them about fishing. After a few minutes, MULCAHY departed the
area.

       2.    Approximately fifteen minutes later, MULCAHY returned to the area
holding a can of beer and continued to talk to Victim 1 and Victim 2 about
fishing. However, MULCAHY appeared agitated. By this point, Victim 1 and
Victim 2 had gotten out of the river and were standing near the riverbed.
MULCAHY removed what appeared to be a handgun from his waistband and
pointed it at Victim 2’s head. While pointing the gun at Victim 2, MULCAHY
ordered Victims 1 and 2 to the ground. MULCAHY then pointed the gun at Victim
1 and stated that he was going to kill Victim 1 if Victim 1 did not listen to him.
MULCAHY struck Victim 1 in the head and neck area with the handgun.
MULCAHY then began pulling rope out of his pocket and attempted to get Victim
l’s hands behind Victim l’s back. Victim 1 resisted and was able to take
MULCAHY to the ground where the two began a physical struggle. During the
struggle, MULCAHY’s handgun fell to the ground and Victim 2 recovered it and
departed to contact law enforcement for assistance. After the brief physical
altercation, Victim 1 ran off to a nearby picnic area to locate Victim 2. Shortly
thereafter, Victim 1 observed MULCAHY drive by in a white van. Victim 1
memorized the license plate and later provided it to law enforcement.
Subsequent investigation of the handgun that Victim 2 recovered from
MULCAHY revealed that the handgun was a pellet gun.

      3.      Later the same day, law enforcement officers in Hackettstown, New
Jersey located MULCAHY driving the white van. Officers attempted to stop the
van, but MULCAHY attempted to flee and led the officers on a pursuit. During
the pursuit, MULCAHY threw a bloody shirt from the window of the van. Shortly
thereafter, law enforcement stopped the van and took MULCAHY into custody.
